Per Curiam:

When this case was here before the court was of the opinion that the evidence, or that portion of it to which our attention was challenged by *593the abstracts, was insufficient to sustain the charge of extreme cruelty, and the cause was reversed. (Rowe v. Rowe, 84 Kan. 696, 115 Pac. 553.) An amended petition was afterwards filed in the court below and the cause was sent to another county where it was tried before a different judge, with the same result as at the first trial. We are again asked to reverse a decree granting a divorce on the ground that it is contrary to the evidence; and as a further ground it is urged that the evidence is in no essential respect different from that introduced at the former trial, and that therefore the matter was res judicata. The evidence in the present case is deemed sufficient to sustain the finding of extreme cruelty. No good purpose would be served by setting it out in this opinion. If, as appellant asserts, the evidence offered on the first trial and relied upon by the wife is the same as that produced at the second hearing, it is sufficient to say that for some reason much of it was not brought to our attention by the abstract or otherwise on the former appeal. Had it been it is probable that a different result would have been reached. We find no error in permitting the amendment to the petition or in a retrial of all the issues raised. There are no substantial grounds of error shown, and the judgment is affirmed.